Citation Nr: 1019943	
Decision Date: 05/28/10    Archive Date: 06/09/10

DOCKET NO.  04-40 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for an anxiety 
disorder other than PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1970 to February 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 Regional Office (RO) in 
Manchester, New Hampshire rating decision, which declined to 
reopen the Veteran's claim for service connection for an 
anxiety disorder due to the absence of new and material 
evidence.

The Veteran had a hearing before an RO hearing officer in 
February 2005.  A transcript of the proceeding has been 
associated with the claims file.

The Veteran's case was remanded by the Board for additional 
development in October 2007.  The case is once again before 
the Board.

The Board notes that the October 2007 Board decision also 
reopened a claim for service connection for posttraumatic 
stress disorder (PTSD) and remanded the claim for additional 
development.  A subsequent March 2010 rating decision granted 
service connection for PTSD and assigned a 30 percent rating.  
This decision was a complete grant of benefits with respect 
to this issue.  See Grantham v. Brown, 114 F.3d 1156 (Fed. 
Cir. 1997).  Therefore, the issue is not currently on appeal 
before the Board.

Furthermore, the Board notes that the remaining issue on 
appeal has been consistently characterized as whether new and 
material evidence has been received to reopen a claim of 
entitlement to service connection for an anxiety disorder.  
Under 38 C.F.R. § 4.130, however, which provides the criteria 
for rating mental disorders, PTSD is listed as a type of 
anxiety disorder.  Therefore, the issue on appeal has been 
recharacterized on the title page as whether new and material 
evidence has been received to reopen a claim of entitlement 
to service connection for an anxiety disorder other than 
PTSD.



FINDINGS OF FACT

1.  A rating decision dated in November 1972, and mailed in 
December 1972, denied the Veteran's claim for service 
connection for a nervous condition/anxiety state on the basis 
that there was no evidence that the disorder was a condition 
incurred in or aggravated by service. 

2.  Evidence received since the November 1972 decision does 
not raise a reasonable possibility of substantiating the 
claim.


CONCLUSIONS OF LAW

1.  The November 1972 decision that denied the claim for 
entitlement to service connection for a nervous 
condition/anxiety state is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.1103 (2009).

2.  Evidence received since the November 1972 rating decision 
is not new and material, and, therefore, the claim may not be 
reopened.  38 U.S.C.A. §§ 5108 (West 2002); 38 C.F.R. § 3.156 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, all the evidence submitted 
by or on behalf of the Veteran.  See Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review 
the entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The Veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, the Veteran's 
Administration (VA) has met all statutory and regulatory 
notice and duty to assist provisions.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the Veteran and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002 
& Supp. 2009); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the Veteran of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the Veteran 
is expected to provide; and (4) request that the Veteran 
provide any evidence in his possession that pertains to the 
claim.  The requirement of requesting that the Veteran 
provide any evidence in his possession that pertains to the 
claim was eliminated by the Secretary during the course of 
this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Thus, any error related to this 
element is harmless.

VCAA letters dated in April 2004 and October 2007 fully 
satisfied the duty to notify provisions.  See 38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b)(1) 
(2009); Quartuccio, at 187.  The Veteran was advised that it 
was ultimately his responsibility to give VA any evidence 
pertaining to the claim.  These letters informed him that 
additional information or evidence was needed to support his 
claim, and asked him to send the information or evidence to 
VA.  See Pelegrini II, at 120-121.

The Board observes that in Kent v. Nicholson, 20 Vet. App. 1 
(2006), the Court held that with regard to matters that 
involve a request to reopen a previously denied claim for 
service connection based upon the receipt of new and material 
evidence, in addition to providing notice of the evidence and 
information that is necessary to establish entitlement to 
service connection, VA must first notify a claimant of the 
evidence and information that is necessary to reopen the 
claim.  To that end, the Court determined that in the context 
of a claim to reopen, the VCAA requires that VA must first 
review the bases for the prior denial of record, and then 
release a notice letter to the Veteran that explains the 
meaning of both "new" and "material" evidence, and also 
describes the particular type(s) of evidence necessary to 
substantiate any service connection elements that were found 
to be insufficiently shown at the time of the prior final VA 
denial.  Id. 
 
The October 2007 letter informed the Veteran that new and 
material evidence was needed to substantiate the claim to 
reopen and described what would constitute such new and 
material evidence.  The letter specifically explained the 
basis of the prior denial and directed the Veteran to submit 
any new and material evidence relating his kidney disability 
to military service.  This letter was fully compliant with 
the requirements set forth in Kent v. Nicholson.  Id. 
 
The October 2007 letter from the RO explained to the Veteran 
how disability ratings and effective dates are determined.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 
 
The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's VA and service treatment records 
are in the file.  Private medical records identified by the 
Veteran have been obtained, to the extent possible.  In that 
regard, the Board notes a November 2009 letter from a 
treatment provider at the Veteran's local Vet Center, noting 
treatment between April 2004 and June 2005.  The claims file 
does not indicate that corresponding treatment records have 
been associated with the claims file.  However, the Board 
finds that the Veteran is not prejudiced and that a remand 
for such records is not warranted, as the November 2009 
letter clearly notes that treatment during that period was 
for symptoms consistent with PTSD (for which service 
connection has been granted) and not for any other 
psychiatric disorder, to include some other diagnosed anxiety 
disorder.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
Veteran are to be avoided).  In addition, the Veteran has at 
no time referenced other outstanding records that he wanted 
VA to obtain or that he felt were relevant to the claim.  

Under the circumstances, the Board finds that VA has complied 
with the duty to assist to the extent possible, and that no 
further notice or assistance to the Veteran is required.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The Board also notes that, until a claim is 
reopened, VA does not have a duty to provide a medical 
examination or obtain a medical opinion.  See 38 C.F.R. 
§ 3.159(c)(4)(C)(iii).

New and Material Evidence

The Veteran claims he has an anxiety disorder as a result of 
his military service.  At the outset, the Board notes that 
the Veteran and his representative suggested in various 
statements that the current claim and the PTSD claim may be 
the same.  In fact, as noted in the Introduction, 38 C.F.R. 
§ 4.130, which provides the criteria for rating mental 
disorders, specifically lists PTSD as a type of anxiety 
disorder.  Consequently, as the RO granted service connection 
for PTSD and assigned a 30 percent rating, the Board has 
considered whether the issue currently before the Board 
should be dismissed as moot.  However, as the claims for PTSD 
and for an anxiety disorder were separately certified for 
appeal, and the Veteran has not chosen to withdraw the claim 
for an anxiety disorder, the Board will consider the current 
claim on the merits. 

Rating actions are final and binding based on evidence on 
file at the time the Veteran is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a) 
(2009).  The Veteran has one year from notification of a RO 
decision to initiate an appeal by filing a notice of 
disagreement (NOD) with the decision, and the decision 
becomes final if an appeal is not perfected within the 
allowed time period.  38 U.S.C.A. § 7105(b) and (c) (West 
2002); 38 C.F.R. §§ 3.160(d), 20.201, 20.302(a) (2009).  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2009).

The Veteran's claim for a nervous condition/anxiety state was 
originally denied in a November 1972 rating decision.  There 
is no correspondence of record expressing disagreement with 
the denial of service connection during the appellate time 
period.  Therefore, the November 1972 rating decision is 
final.  

At the time of the November 1972 decision, the record 
included service treatment records that were absent for any 
complaints, treatment, or diagnoses of any psychiatric 
disorder.  An October 1972 VA examination included a report 
from the Veteran that his nervous condition began in 
September 1971.  He reported being nervous at times, with 
difficulty breathing and stabbing pain.  The Veteran reported 
no treatment for psychiatric problems in service.  After 
examination and consideration of the Veteran's current 
psychiatric symptoms, the diagnosis was anxiety reaction, 
chronic.  

Potentially relevant evidence received since the November 
1972 rating decision includes VA treatment records showing 
infrequent complaints of depression and other psychiatric 
problems.  In July 2003, the Veteran reported that he was 
depressed.  The record also includes a May 2005 PTSD 
evaluation, wherein the Veteran was diagnosed with PTSD; 
major depression, recurrent; panic disorder with agoraphobia; 
and anxiety disorder not otherwise specified (NOS), with 
obsessive features.  At that time, the Veteran reported that 
he had been diagnosed with Anxiety when he was discharged.  
The Veteran was interviewed, during which he reported 
multiple current psychiatric symptoms, and underwent 
psychiatric testing.  The examiner's discussion regarding 
etiology focused on the PTSD diagnosis and not the other 
noted psychiatric diagnoses.

An October 2005 VA treatment record lists a negative 
depression screen and a positive PTSD screen, based on 
reports of nightmares, avoidance behavior, exaggerated 
startle response, and feelings of detachment.  In January 
2007, the Veteran had a negative PTSD screen and depression 
screen, specifically the Veteran denied in the previous two 
weeks having little interest or pleasure in doing things or 
feeling down, depressed, or hopeless.  A Vet Center treatment 
summary from November 2009 noted treatment between April 2004 
and June 2005, during which time period the readjustment 
counseling therapist noted that the Veteran "was clearly 
exhibiting symptoms of PTSD."

The Veteran was afforded a VA examination in January 2010 for 
PTSD.  At that time, the examiner discussed the relevant 
medical evidence of record, including the October 1972 VA 
examination, wherein the 1972 examiner noted symptoms 
consistent with PTSD, as well as stuttering, and diagnosed 
anxiety reaction chronic.  The examiner also discussed the 
May 2005 PTSD evaluation and the November 2009 treatment 
summary discussed above.  After an interview and testing of 
the Veteran, the examiner made an Axis I diagnosis of only 
PTSD and alcohol abuse in full sustained remission secondary 
to PTSD. 
 
Except as provided in Section 5108 of this title, when the RO 
disallows a claim, the claim may not thereafter be reopened 
and allowed and a claim based on the same factual basis may 
not be considered.  38 U.S.C.A. § 7105 (West 2002).  Under 38 
U.S.C.A. § 5108, "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."  38 C.F.R. § 3.156(a), 
which defines "new and material evidence," was revised, 
effective August 29, 2001.  The instant claim to reopen was 
filed after that date and the revised definition applies.  
Under the revised definition, "new evidence" means evidence 
not previously submitted to agency decision makers, and 
"material evidence" means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
The new and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim. 
 
When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  Additionally, 
when determining whether the Veteran has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  In Evans, 
the Court indicated that the newly presented evidence need 
not be probative of all the elements required to award the 
claim, but need only tend to prove each element that was a 
specified basis for the last disallowance.  Id at 284. 
 
As noted above, the Veteran's claim for service connection 
for anxiety disorder was denied previously in a November 1972 
rating decision.  At that time, the RO acknowledged a current 
diagnosis of anxiety reaction, chronic.  However, the RO 
found no evidence of a diagnosis of anxiety disorder while in 
service or a link between any current anxiety disorder and 
the Veteran's military service.  

Again, the Veteran claims he has a current diagnosis of 
anxiety disorder that was caused or aggravated by some 
incident or event during military service.  As noted, for 
evidence to be new and material in this matter, it would have 
to tend to show that the Veteran has a current anxiety 
disorder other than PTSD that was caused or aggravated by 
service.  The Board finds the evidence received since the 
November 1972 rating decision does not.

As noted above, the May 2005 PTSD evaluator, in addition to 
PTSD, also diagnosed several other psychiatric disorders, 
including anxiety disorder NOS.  However, the evaluator's 
rationale only proceeded to link the Axis 1 diagnosis of PTSD 
to service, and did not offer an opinion relating any other 
Axis 1 diagnosis to service.  The examiner did discuss 
various symptomatology, including anxiety, in reference to 
PTSD, but again, did not mention any of the remaining Axis 1 
diagnoses in the etiology opinion.  The November 2009 letter 
from the treatment provider at the Vet Center attributed the 
Veteran's psychiatric symptomatology during his treatment 
from April 2004 to June 2005 to that consistent with PTSD.  
The treatment provider did not mention any other psychiatric 
disorder, to include anxiety disorder NOS.  Significantly, 
the treatment period referenced by the November 2009 letter 
was contemporaneous with the May 2005 diagnoses.  Moreover, 
the January 2010 VA examiner specifically considered both the 
May 2005 diagnoses and the November 2009 letter and concluded 
that a diagnosis of anxiety disorder NOS was not warranted, 
instead limiting the diagnosis to PTSD and alcohol abuse in 
full remission secondary to PTSD.  This diagnosis is 
consistent with the rationale expressed in the May 2005 and 
November 2009 letters.  

On review, therefore, the Board does not find the May 2005 
PTSD evaluation material so as to warrant reopening the 
Veteran's claim.  The examiner did not link the Axis 1 
diagnosis of anxiety disorder NOS, or any Axis 1 diagnosis 
other than PTSD, to military service.  Furthermore, no other 
medical professional has ever asserted that a current anxiety 
disorder, other than the PTSD for which the Veteran has 
already been service-connected, was related to the Veteran's 
military service.  

Finally, the Board has considered whether the lay statements 
from the Veteran and his representative regarding the 
Veteran's claimed anxiety disorder constitute new and 
material evidence.  The Board concludes they do not.  
Certainly, the Veteran is competent to report his history of 
symptomatology, to include symptoms of anxiety.  However, the 
fact that the Veteran was complaining of a history of anxiety 
symptoms was already known at the time of the last final 
denial.  Thus, his lay assertions are essentially cumulative 
of previously received evidence.

Furthermore, the Board notes that, as laypersons, neither the 
Veteran nor his representative are competent to attribute 
symptoms experienced to a specific psychiatric diagnosis.  
See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) 
(explaining in footnote 4 that a veteran is competent to 
provide a diagnosis of a simple condition such as a broken 
leg, but not competent to provide evidence as to more complex 
medical questions).  The Board finds that this is 
particularly so in a case such as this, in which service 
connection has been established for one specific type of 
anxiety disorder, and that type is the only one for which 
competent medical opinions have been provided linking such 
disorder to service.  Therefore, this is not a case in which 
the Veteran's lay belief that he has an anxiety disorder 
other than PTSD and that it is related to his military 
service will constitute new and material evidence.  See 
generally Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
Moray v. Brown, 5 Vet. App. 211 (1993).

As noted, while the additional medical records, they are not 
material in that they do not show a possibility of 
substantiating the Veteran's claim of service connection for 
an anxiety disorder other than PTSD.  Accordingly, the 
additional evidence received since November 1972 is not new 
and material and the claim may not be reopened.  Until the 
Veteran meets his threshold burden of submitting new and 
material evidence sufficient to reopen his claim, the benefit 
of the doubt doctrine does not apply.  Annoni v. Brown, 5 
Vet. App. 463, 467 (1993); see also Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).


ORDER

New and material evidence sufficient to reopen a claim of 
entitlement to service connection for an anxiety disorder 
other than PTSD has not been received and, therefore, the 
claim is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


